Judgment reversed on law and facts and complaint dismissed, with costs to the defendant, appellant, upon the opinion of H. T. Kellogg, J., in Phillips v. United States Fidelity & Guaranty Co. (200 App. Div. 208), decided herewith. All concur, except Kiley, J., dissenting on his memorandum in that ease. Hinman, J., not sitting. The court disapproves of findings Nos. 15, 16, 17, 18, 22, 23, 24, 25, 31-, 32, 33, 34, 35, 41, 44. It finds the defendant’s *867requests to find numbered as follows: 10, 12, 13, 14, 16, 17, 18, 19, 21, 22, 23, 25, 26, 27, 28, 29, 30, 31, 32, 35, 36, 41, 46, 47, 48, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 65, 66, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 88, 90, 93, 96, 97, 98, 99, 100, 101. It finds the facts stated in requests Nos. 20, 37, 38, 42, 44, 45, except the statements as to knowledge and participation of the New York National and Seneca Fire Insurance Companies. It also finds conclusions of law Nos. 3 and 4. It finds that irrespective of the evidence as to the Boland Company overdrafts and irrespective of defendant’s Exhibit No. 13 the Seneca Fire Insurance Company at the time it procured the bond in suit had knowledge of the insolvency of the North Penn Bank. Order and findings to be settled before H. T. Kellogg, J.